    Case 19-45206-elm7 Doc 56 Filed 08/26/21            Entered 08/26/21 18:41:23         Page 1 of 5



                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

 In re:                                            §       Case No. 19-45206-ELM7
                                                   §
 SYNERGY FABRICATION, INC.                         §
                                                   §
                                                   §
                                 Debtor(s)         §

                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                    APPLICATION FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Shawn K.
Brown, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:

          501 W. Tenth Street, Fort Worth TX 76102

        The Trustee's Final Report is also available through PACER, appropriate charges for this
service will be assessed.

        Any person wishing to object to the Trustee's Final Report or the Application for Compensation
contained therein must file a written objection with the Clerk of United States Bankruptcy Court and
serve a copy of such objection upon the trustee and the United States Trustee within thirty (30) days of
the date of the Directives to Parties in Interest Regarding Consideration of Trustee's Final Report and
Application for Compensation. If no objection to the Final Report is timely filed and served, the
Trustee may pay dividends contemplated by the Final Report pursuant to FRBP 3009 without further
order of the Court. In such event, the notice required under FRBP 5009 shall be deemed satisfied and
the presumption contemplated by that rule shall be invoked upon the filing of the Trustee's certification
that the estate has been fully administered in the Trustee Distribution Report.

       If a written objection is filed in either instance, a hearing shall be scheduled and the Court will
send notice of the scheduled hearing to you.

                                                                 By: /s/ Shawn K. Brown
                                                                     Trustee
Shawn K. Brown
P.O. Box 93749
Southlake, TX 76092



UST Form 101-7-NFR (10/1/2010)
      Case 19-45206-elm7 Doc 56 Filed 08/26/21                                     Entered 08/26/21 18:41:23                         Page 2 of 5


                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                FORT WORTH DIVISION

    In re:                                                                  §          Case No. 19-45206-ELM7
                                                                            §
    SYNERGY FABRICATION, INC.                                               §
                                                                            §
                                                                            §
                                     Debtor(s)                              §

                                       SUMMARY OF TRUSTEE’S FINAL REPORT
                                       AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                  $394,178.87
             and approved disbursements of                                                                                       $123,177.37
             leaving a balance on hand of1:                                                                                      $271,001.50


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                  Interim                    Proposed
No.                                                         Asserted              Amount of              Payments to                    Amount
                                                                                     Claim                     Date
                 Hal Allen Family,                       $86,354.24               $82,157.69                $82,157.69                        $0.00
                 LP


                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                         $271,001.50

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                       Total                Interim                    Proposed
                                                                                   Requested             Payments to                   Payment
                                                                                                               Date
Shawn K. Brown, Trustee Fees                                                      $22,958.94                        $0.00            $22,958.94
Shawn K. Brown, Trustee Expenses                                                       $449.22                      $0.00                 $449.22
The Law Office of Shawn K. Brown PLLC,                                              $4,812.50                 $4,812.50                       $0.00
Attorney for Trustee Fees
Lain Faulkner & Co., Accountant for Trustee                                       $14,233.50                $14,233.50                        $0.00
Fees
Lain Faulkner & Co., Accountant for Trustee                                              $18.43                   $18.43                      $0.00


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
    Case 19-45206-elm7 Doc 56 Filed 08/26/21              Entered 08/26/21 18:41:23       Page 3 of 5


Expenses
Rosen Systems, Inc., Auctioneer for Trustee               $17,128.78       $17,128.78           $0.00
Expenses
Clerk of the U.S. Bankrupptcy Court Northern                 $181.00           $181.00          $0.00
District of Texas, Clerk of the Court Costs



                    Total to be paid for chapter 7 administrative expenses:               $23,408.16
                                                       Remaining balance:                $247,593.34

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                 Total to be paid to prior chapter administrative expenses:                    $0.00
                                                       Remaining balance:                $247,593.34

        In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $33,626.67 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim         Claimant                                Allowed Amt.          Interim         Proposed
No.                                                        of Claim      Payments to        Payment
                                                                               Date
       28A Comptroller of Public Accounts                 $33,626.67             $0.00     $33,626.67


                                        Total to be paid to priority claims:              $33,626.67
                                                       Remaining balance:                $213,966.67

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $2,537,651.52 have been allowed and
will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
The timely allowed general (unsecured) dividend is anticipated to be 8.4 percent, plus interest (if
applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim         Proposed
No.                                                        of Claim      Payments to         Amount
                                                                               Date

UST Form 101-7-NFR (10/1/2010)
    Case 19-45206-elm7 Doc 56 Filed 08/26/21              Entered 08/26/21 18:41:23    Page 4 of 5


           1 Jet Specialty, Inc.                           $9,257.20          $0.00       $780.53
           2 Baxter Bailey & Associates, Inc.             $29,250.00          $0.00      $2,466.26
           3 Haigood & Campbell, LLC                       $8,416.96          $0.00       $709.68
           4 Euler Hermes N.A as Agent for                $19,320.00          $0.00      $1,629.00
             Willbanks Metals, Inc.
           5 Atmos Energy Corporation                        $446.61          $0.00        $37.66
           6 Premium Weld Services, Inc.                  $45,730.34          $0.00      $3,855.84
           7 Industrial Refractory                        $11,673.79          $0.00       $984.30
           8 Service Waste, Inc.                           $1,883.59          $0.00       $158.82
         10 Blaylock Gasket & Packing                      $3,862.28          $0.00       $325.66
         11 synergy fabrication                                $0.00          $0.00          $0.00
         12 Bob Davis Sales, Inc.                          $1,760.45          $0.00       $148.44
         13 American Piping Products, Inc.              $203,049.62           $0.00     $17,120.50
         14 Baker Tankhead                                $27,613.00          $0.00      $2,328.24
         15 Frisa Forjados S.A. DE C.V.                 $448,880.00           $0.00     $37,848.13
         16 Fort Worth F&D Head Company                 $244,012.00           $0.00     $20,574.31
         17 Merdeca, LLC                                $105,385.50           $0.00      $8,885.77
         18 Camino Natural Resources LLC                $127,136.00           $0.00     $10,719.70
         19 Prestige Valve & Supply, LLC                       $0.00          $0.00          $0.00
         20 Triple S Steel Holdings, Inc.                 $45,361.95          $0.00      $3,824.77
         21 Saia Motor Freight Line LLC                      $288.92          $0.00        $24.36
         22 Williams Scotsman Inc.                        $15,541.39          $0.00      $1,310.40
         23 Gas and Supply North Texas, LLC               $97,536.26          $0.00      $8,223.95
         24 Allendorph Specialties, Inc.                $353,476.28           $0.00     $29,803.99
         25 Mewbourne Oil Company                       $100,500.00           $0.00      $8,473.84
         26 Air Power Sales & Service                     $34,155.00          $0.00      $2,879.84
         27 CNA Commercial Insurance                      $10,113.15          $0.00       $852.71
        28a Comptroller of Public Accounts                 $1,881.47          $0.00       $158.64
         30 Greenes Energy Group, LLC                     $34,176.87          $0.00      $2,881.68
         31 Bonded Inspections, Inc.                    $199,434.35           $0.00     $16,815.67
         32 Lynco Flange & Fitting, Inc.                $142,340.63           $0.00     $12,001.71
         33 McNabb Equipment Services, LLC                $15,000.00          $0.00      $1,264.75
         34 Southwest Metal Treating Corp.              $146,569.56           $0.00     $12,358.28
         35 Flameco Industries                            $12,600.00          $0.00      $1,062.39
         36 Prestige Valve & Supply, LLC                  $40,998.35          $0.00      $3,456.85


                       Total to be paid to timely general unsecured claims:           $213,966.67
UST Form 101-7-NFR (10/1/2010)
    Case 19-45206-elm7 Doc 56 Filed 08/26/21                Entered 08/26/21 18:41:23          Page 5 of 5


                                                        Remaining balance:                          $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                        $0.00
                                                        Remaining balance:                          $0.00

       Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend
for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                  Total to be paid for subordinated claims:                         $0.00
                                                        Remaining balance:                          $0.00




                                          Prepared By: /s/ Shawn K. Brown
                                                       Trustee
Shawn K. Brown
P.O. Box 93749
Southlake, TX 76092




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
